Citation Nr: 1521931	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-45 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include adjustment disorder.

3.  Entitlement to a compensable disability rating for xerostomia (dry mouth) secondary to non-Hodgkin's lymphoma, right tonsil and rated with non-Hodgkin's lymphoma.  

(The issues of entitlement to an initial rating greater than 10 percent for hypothyroidism; entitlement to service connection for a heart disability, including as due to herbicide exposure or service-connected non-Hodgkin's lymphoma of the right tonsil; entitlement to service connection for a prostate disability, including as due to herbicide exposure; entitlement to service connection for bilateral hearing loss; entitlement to service connection for a left knee disability; entitlement to service connection for obstructive sleep apnea; entitlement to service connection for a left leg disability manifested by left leg cramps, including as due to obstructive sleep apnea; and entitlement to a total disability rating based on individual unemployability (TDIU) will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened a previously denied claim of entitlement to service connection for PTSD and denied the claim on the merits.  

This matter is also before the Board on appeal from a January 2013 rating decision in which the RO granted the Veteran's claim of service connection for xerostomia (dry mouth) secondary to non-Hodgkin's lymphoma of the right tonsil, rated this disability with the previously service-connected non-Hodgkin's lymphoma, and continued a previously assigned noncompensable disability rating effective May 12, 1989.


The Board recognizes that the Veteran has claimed entitlement to service connection for PTSD, which was previously denied in a February 2009 Board decision; however, the record shows additional psychiatric diagnoses.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2014). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for PTSD pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder.

The Board notes that, in addition to the paper claims file, the Veteran has separate paperless, electronic files:  a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from April 1999 through June 2013.  The remaining documents in both Virtual VA and VBMS are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to a compensable disability rating for xerostomia (dry mouth) secondary to non-Hodgkin's lymphoma, right tonsil and rated with non-Hodgkin's lymphoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2009 decision, the Board denied entitlement to service connection for PTSD. The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.  

2.  Evidence added to the record since the final February 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD. 

3.  The Veteran is diagnosed with PTSD, which is related to at least one verifiable traumatic event experienced during his active service.


CONCLUSIONS OF LAW

1.  The February 2009 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2009) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

I. New and Material Evidence Analysis

This appeal arises out of the Veteran's claim that PTSD is related to his service with the United States Army from January 1967 to December 1968.  Specifically, in an April 2006 statement, the Veteran wrote that his PTSD was related to two stressful experiences during his military service: (1) being hit by rocket fire while in the mess hall and receiving shrapnel wounds in the left leg/right arm sometime between June 1967 and June 1968, and (2) being attached at night in the Viet Cong from June 1967 to June 1968.   

Service treatment records are negative for complaints or treatment for a psychiatric disorder.  Significantly, the Veteran's November 1968 separation examination shows a normal psychiatric system and in a November 1968 report of medical history the Veteran denied "frequent or terrifying nightmares," "nervous trouble of any sort," and "depression or excessive worry."  However, service treatment records do show that the Veteran was involved in an incident in June 1968 resulting in shrapnel wounds to the right arm.  

The Veteran filed an original service connection claim for PTSD in February 2006.  In connection with this claim, the Veteran was afforded a VA psychiatric examination in April 2008.  The examiner diagnosed the Veteran with an adjustment disorder with mixed anxiety and a depressed mood, but explicitly stated, "PTSD is not found on exam."  In explanation, the examiner stated, the "Veteran's symptoms of PTSD are isolated and not frequent or intense enough to warrant a diagnosis.  Inconsistent reports of stressor events exist and it would require speculation to determine which symptoms are related to specific events.  His symptoms are more consistent with a situational reaction related to early retirement with financial stress resulting in depression and anxiety."

In the present case, the Board, by decision issued in February 2009, denied the Veteran's claim for service connection for PTSD.  Specifically, the Board found that the Veteran did not have a diagnosis of PTSD and, therefore, did not meet the first requirement for service connection under 38 C.F.R. § 3.304(f).

In February 2009, the Board provided the Veteran with notice of the decision, along with his appellate rights.  A notice of appeal was not filed and, while the Veteran requested reconsideration of the Board's decision in March 2010, this motion was denied in August 2010.  Therefore, the February 2009 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2009) [(2014)]. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

In January 2010, the Veteran submitted a claim to reopen his previously denied claim of service connection for PTSD.  In connection with this claim, he wrote that he was recently diagnosed with PTSD by his VA treatment providers in June and July 2009.  He also submitted a March 2010 statement from Dr. W.J.A. showing a diagnosis of PTSD as well as an April 2010 statement from Dr. P.J.Y. showing a diagnosis of PTSD as well as an opinion that the Veteran's PTSD was "more likely than not directly and causally related to [his] military service."  

The Veteran was afforded another VA examination in June 2010 which continued a diagnosis of adjustment disorder, mixed, with anxiety and depressed mood.  By rating decision dated in November 2010, the RO reopened the Veteran's previously denied claim of entitlement to service connection for PTSD and denied the claim on the merits, noting that while the Veteran now had a diagnosis of PTSD, there was no competent nexus between his PTSD and military service as the April 2010 statement from Dr. P.J.Y. was "not supported by sound medical principles and was based on [the Veteran's] reported history [he] provided to [his] doctor."  

Subsequently, in July 2013, the Veteran's VA physician wrote that the Veteran had been diagnosed with PTSD in 2008 and had been experiencing serious chronic PTSD related nightmares resulting in insomnia, anxiety, and depression for many years, especially since his retirement in May 2007.  The VA physician requested that VA reconsider the Veteran's request for service connection for PTSD, especially since the Veteran was a wounded Vietnam combat veteran.  

Upon review of the record, the Board finds that evidence received since the February 2009 Board decision is new and material.  Specifically, while the Veteran previously had no diagnosis of PTSD at the time of the February 2009 Board denial, the March and April 2010 examination reports along with VA treatment reports beginning June 2009 now show a diagnosis of PTSD.  On this basis, the Board finds that new and material evidence has been received to reopen the claim for service connection for PTSD. 

II. Service Connection Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2014) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)). 

Initially, the Board notes that there is a current diagnosis of PTSD as shown by the March and April 2010 examination reports along with VA treatment reports beginning June 2009.  

The Board also notes that there is no evidence to suggest that the Veteran engaged in combat with the enemy.  Service records do not reflect participation in combat situations or receipt of combat-related award.  There is no evidence or allegation of wound or injury potentially related to combat.  Accordingly, pursuant to VA regulation, the record must contain credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In this case, the Veteran submitted a stressor statement in April 2006 wherein he wrote that he was hit by rocket fire while in the mess hall and received shrapnel wounds in the left leg and right arm.  As above, service treatment records do show that the Veteran was involved in an incident in June 1958 resulting in shrapnel wounds to the right arm.  

With regard to the third element, as above, in the April 2010 statement, Dr. P.J.Y. opined that the Veteran's PTSD was "more likely than not directly and causally related to [his] military service."  Furthermore, in a July 2013, the Veteran's treating VA physician suggested that the Veteran's PTSD was related to his "Vietnam combat veteran" experience.  Moreover, in a May 2014 appellate brief, the Veteran's attorney wrote that the Veteran had submitted a March 2014 medical from Dr. C.R. wherein Dr. C.R. diagnosed the Veteran with PTSD and indicated that the condition was related to his combat service in Vietnam.  

Therefore, as the medical evidence demonstrates a diagnosis of PTSD related to at least one traumatic experience in service that has been sufficiently and independently verified, entitlement to service connection for PTSD is granted.
	

ORDER

Service connection for PTSD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence of record shows that the Veteran has current diagnoses of multiple psychiatric disabilities other than PTSD, including major depressive disorder, adjustment disorder, and anxiety disorder.  While a June 2010 VA examiner opined that the Veteran's adjustment disorder, mixed, with anxiety and depressed mood is due to current stressors (unemployment, financial hardship) and not related to the Veteran's military service on a direct basis, another medical opinion is necessary to determine whether the Veteran's non-PTSD psychiatric disorders are secondary to or aggravated by a service-connected disability, to include the Veteran's newly service-connected PTSD.  If the Veteran is satisfied with the above grant of service connection for PTSD, and does not wish to pursue a claim for service connection for psychiatric disabilities other than PTSD, he may elect to withdraw his appeal.  

Also, with regard to the issue of entitlement to a compensable disability rating for xerostomia (dry mouth) secondary to non-Hodgkin's lymphoma, right tonsil and rated with non-Hodgkin's lymphoma, in a May 2014 appellate brief, the Veteran's attorney wrote that the Veteran's xerostomia should be rated as analogous to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7203, regarding stricture of the esophagus.  Notably, however, the Veteran is separately service connected for Schatzki's ring of the lower esophagus, rated as 30 percent disabling effective March 6, 2009 pursuant to DC 7399-7346.  

Under DC 7203, a 30 percent rating is warranted for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted for stricture that permits passage of liquids only, with marked impairment of general health.  

Under DC 7346, a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.

Given the medical complexity of this claim and the lack of adequate medical evidence, the Board finds that a VA examination is warranted to clarify the current, unique symptomatology pertaining to the Veteran's service-connected Schatzki's ring of the lower esophagus and the current unique symptomatology pertaining to the Veteran's service-connected xerostomia (dry mouth) secondary to non-Hodgkin's lymphoma, right tonsil and rated with non-Hodgkin's lymphoma, to the extent possible in order to avoid impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
psychiatric disabilities and/or xerostomia.  Thereafter, any identified records, including VA treatment records dated since June 2013, should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed psychiatric disabilities and/or xerostomia since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, including any VA treatment records dated since June 2013.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, return the claims file to the VA examiner who conducted the Veteran's June 2010 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the June 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on a review of the Veteran's claims file and the results of his psychiatric examination, and the Veteran's statements regarding the development and treatment of his disorders, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified acquired psychiatric disability, is related to active service or any incident of service.  Additionally, the examiner should also opine whether it is at-least-as-likely-as-not that the disorder was caused or aggravated (permanently increased in severity) by the Veteran's service-connected disabilities (to include the newly service-connected PTSD, Schatzki's ring of the lower esophagus, non-Hodgkin's lymphoma of the right tonsil with xerostomia, and shrapnel wound of the right forearm).  

3. Schedule the Veteran for a VA examination to clarify the current, unique symptomatology pertaining to the Veteran's service-connected Schatzki's ring of the lower esophagus and the current unique symptomatology pertaining to the Veteran's service-connected xerostomia (dry mouth) secondary to non-Hodgkin's lymphoma, right tonsil and rated with non-Hodgkin's lymphoma. Specifically, the RO must request that the examiner provide responses to the following:

(i) Discuss the symptoms attributable solely to Schatzki's ring of the lower esophagus. 

(ii) Discuss the symptoms attributable solely to xerostomia (dry mouth) secondary to non-Hodgkin's lymphoma, right tonsil and rated with non-Hodgkin's lymphoma.  Specifically, provide an opinion as to whether the service-connected xerostomia results in esophageal stricture and, if so, describe the overall severity of stricture present (e.g., mild, moderate or severe), describe whether the stricture permits liquids only, and describe whether the stricture results in a marked impairment of general health

(iii) Opine as to whether the Schatzki's ring of the lower esophagus as well as the xerostomia (dry mouth) secondary to non-Hodgkin's lymphoma, right tonsil and rated with non-Hodgkin's lymphoma are wholly separate and distinct disabilities.

The claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed. A complete rationale for any opinion expressed must be included in the examination report. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular 
examiner. The report prepared must be typed.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


